Order filed January 9, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00050-CV
                                  ____________

     MUTUAL OF OMAHA LIFE INSURANCE COMPANY, Appellant

                                        V.

                        JOHNNY COSTELLO, Appellee


                    On Appeal from the 60th District Court
                           Jefferson County, Texas
                       Trial Court Cause No. B-173189


                                   ORDER

      The clerk’s record in this appeal was filed January 29, 2013. The record
contains a judgment that is entitled a “Final Judgment” signed November 30, 2013.
The record does not reflect that the judgment is final, however. The record contains
an order for partial severance of claims against Keith D. Sexton signed July 26,
2012. The record also contains a docket entry reflecting that on December 19,
2012, the trial court signed an order severing the extra-contractual claims against
appellant into a new cause number B173189-B, but there is no signed order
severing these claims in our record.

       Because we have determined that a relevant item has been omitted from the
clerk’s record, we issue the following order. See Tex. R. App. P. 34.5(c).

       The Jefferson County Clerk is directed to file a supplemental clerk’s record
on or before January 27, 2014, containing an order signed on or about December
19, 2012, severing the extra-contractual claims against appellant into cause number
B173189-B.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM




                                            2